                  UNITED STATES DISTRICT COURT
               SOUTHERN DISTRICT OF WEST VIRGINIA
                          AT CHARLESTON

MICHAEL J. LOFTUS,

          Plaintiff,

v.                                 Civil Action No. 2:18-cv-01345

KANAWHA COUNTY SHERIFF’S DEPARTMENT;
A. KEADLE; KANAWHA COUNTY DEPUTY SHERIFFS
JOHN DOE NO. 1 and JOHN DOE NO. 2,
IN THEIR INDIVIDUAL AND PROFESSIONAL
CAPACITIES AS WELL AS UP TO THE COVERAGE
OF THEIR INSURANCE POLICY,

          Defendants.


                     MEMORANDUM OPINION AND ORDER


          The court having received the Proposed Findings and

Recommendation of United States Magistrate Judge Dwane L.

Tinsley, entered on November 6, 2019; and the magistrate judge

having recommended that the court deny without prejudice the

defendants’ Motion to Dismiss for Failure to Prosecute (ECF No.

30) and the defendants’ Motion for Summary Judgment (ECF No.

31), and that the court deny as moot the plaintiff’s Motion for

Extension of Time to Respond to the Defendants’ Motions (ECF No.

34); and no objection having been filed to the Proposed Findings

and Recommendation, it is ORDERED that the findings and

recommendations made in the Proposed Findings and Recommendation

of the magistrate judge be, and they hereby are, adopted by the

court and incorporated herein.
          Accordingly, it is ORDERED that the defendants’ Motion

to Dismiss for Failure to Prosecute and Motion for Summary

Judgment be, and they hereby are, denied without prejudice.    It

is also ORDERED that the plaintiff’s Motion for Extension of

Time to Respond to the Defendants’ Motions be, and it hereby is,

denied as moot.


          Furthermore, it is ORDERED that this case remains as

heretofore, referred to the magistrate judge.


          The Clerk is directed to forward copies of this

memorandum opinion and order to the plaintiff, to all counsel of

record, and to the United States Magistrate Judge.


                                    Enter: December 20, 2019




                                2
